     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 1 of 7 Page ID #:1



 1   Amy L. Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4   Facsimile: 877-600-2112
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6
 7                   UNITED STATES DISTRICT COURT
 8              FOR THE CENTRAL DISTRICT OF CALIFORNIA

 9
                                          )   Case No.:
10   YVETTE GALLARDO,                     )
11                                        )   COMPLAINT FOR DAMAGES
                Plaintiff,                )   1. VIOLATION OF THE
12                                        )   TELEPHONE CONSUMER
13        v.                              )   PROTECTION ACT, 47 U.S.C. §
                                          )   227
14   DEPARTMENT STORES                    )
     NATIONAL BANK,                       )   JURY TRIAL DEMANDED
15
                                          )
16                Defendant.              )
                                          )
17
18
                                   COMPLAINT
19
          YVETTE GALLARDO (“Plaintiff”), by and through her attorneys, KIMMEL
20
     & SILVERMAN, P.C., alleges the following against DEPARTMENT STORES
21
22   NATIONAL BANK (“Defendant”):
23
24
25
26
27                                    -1-
28                           PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 2 of 7 Page ID #:2



 1                                    INTRODUCTION
 2         1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3
     Act (TCPA), 47 U.S.C. § 227.
 4
 5                             JURISDICTION AND VENUE
 6
           2.     This Court has subject-matter jurisdiction over the TCPA claims in this
 7
     action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all
 8
 9   civil actions arising under the laws of the United States. See Mims v. Arrow Fin.

10   Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants
11
     the United States district courts federal-question subject-matter jurisdiction to hear
12
     private civil suits under the TCPA).
13
14         3.     This Court has personal jurisdiction over Defendant because Defendant
15
     regularly conducts business in the State of California and because the occurrences
16
     from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer
17
18   injury in the State of California.
19
           4.     Venue is proper under 28 U.S.C. § 1391(b)(2).
20
21                                          PARTIES
22         5.     Plaintiff is a natural person residing in Van Nuys, California 91401.
23
24         6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

25
26
27                                        -2-
28                               PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 3 of 7 Page ID #:3



 1         7.     Defendant is a business entity with a principal place of business, head
 2
     office, or otherwise valid mailing address at P.O Box 8214, Mason, Ohio 45040.
 3
 4         8.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

 5
           9.     Defendant acted through its agents, employees, officers, members,
 6
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 7
 8   representatives, and/or insurers.

 9
                                FACTUAL ALLEGATIONS
10
           10.    Plaintiff has a cellular telephone number.
11
12         11.    Plaintiff has only used this phone number as a cellular telephone.
13
           12.    Defendant repeatedly called Plaintiff about an alleged Macy’s store
14
15   credit card balance.
16
           13.    Plaintiff has never had a Macy’s store credit card.
17
18         14.    Plaintiff told Defendant to stop calling soon after the calls began.
19
           15.    Once Defendant was informed that its calls were unwanted and that
20
21   Plaintiff wanted it to stop calling, its continued calls could have served no lawful

22   purpose.
23
           16.    Once Defendant was aware Plaintiff wanted it to stop calling, the only
24
25   purpose further calls could serve would be to harass Plaintiff.

26
27                                        -3-
28                               PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 4 of 7 Page ID #:4



 1         17.    Despite Plaintiff’s clear demand to refrain from contacting her,
 2
     Defendant persisted in calling Plaintiff.
 3
 4         18.    During this time, Defendant contacted Plaintiff using an automated

 5   telephone dialing system and/or pre-recorded voice.
 6
           19.    Plaintiff knew that Defendant’s calls were automated calls as the calls
 7
 8   would begin with a pause or delay being connected with Defendant’s live

 9   representatives.
10
           20.    Defendant’s incessant calls were bothersome, disruptive and frustrating
11
12   for Plaintiff to endure.
13
           21.    Defendant’s actions as described herein were taken with the intent to
14
     harass, upset and coerce Plaintiff to pay the alleged debt.
15
16
                                    COUNT I
17                        DEFENDANT VIOLATED THE TCPA
18         22.    Plaintiff incorporates the foregoing paragraphs as though the same were
19
     set forth at length herein.
20
21         23.    The TCPA prohibits placing calls using an automatic telephone dialing
22   system or automatically generated or prerecorded voice to a cellular telephone. 47
23
     U.S.C. § 227(b)(1)(A)(iii).
24
25         24.    Defendant initiated repeated calls to Plaintiff’s cellular telephone.
26
27                                          -4-
28                                 PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 5 of 7 Page ID #:5



 1         25.    Defendant initiated these calls to Plaintiff using an automatic telephone
 2
     dialing system.
 3
 4         26.    Defendant’s calls to Plaintiff’s cellular telephone were not made with

 5   Plaintiff’s prior express consent.
 6
           27.    Defendant’s calls to Plaintiff’s cellular telephone were not made for
 7
 8   emergency purposes.

 9
           28.    Defendant’s conduct violated the TCPA by placing repeated calls using
10
     an automatic telephone dialing system and/or prerecorded or automated voice to
11
12   Plaintiff’s cellular telephone.
13
           29.    The TCPA provides that where a defendant willfully or knowingly
14
     violated the TCPA or regulations prescribed thereunder, the Court may impose treble
15
16   damages. 47 U.S.C. § 227(b)(3).
17
           30.    After Plaintiff told Defendant to stop calling Defendant knew that it did
18
     not have prior express consent to call Plaintiff.
19
20         31.    When Defendant called Plaintiff it knew it was placing calls to a
21
     cellular telephone.
22
23         32.    Defendant’s violation of the TCPA was therefore either willful or
24   knowing starting no later than the date of Plaintiff’s first instruction to stop calling.
25
26
27                                        -5-
28                               PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 6 of 7 Page ID #:6



 1          33.    As a result of the above violations of the TCPA, Plaintiff has suffered
 2
     the losses and damages as set forth above, entitling Plaintiff to injunctive relief and
 3
     an award of statutory, actual, and treble damages.
 4
 5
 6
            WHEREFORE, Plaintiff, YVETTE GALLARDO, respectfully prays for a
 7
 8   judgment as follows:

 9
                   a)     All actual damages Plaintiff suffered (as provided under 47
10
                          U.S.C. § 227(b)(3)(A));
11
12                 b)     Statutory damages of $500.00 per violative telephone call (as
13
                          provided under 47 U.S.C. § 227(b)(3)(B));
14
15                 c)     Treble damages of $1,500.00 per violative telephone call (as
16                        provided under 47 U.S.C. § 227(b)(3));
17
                   d)     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and
18
19                 e)     Any other relief this Honorable Court deems appropriate.
20
21
22                              DEMAND FOR JURY TRIAL
23
            PLEASE TAKE NOTICE that Plaintiff, YVETTE GALLARDO, demands a
24
25   jury trial in this case.

26
27                                        -6-
28                               PLAINTIFF’S COMPLAINT
     Case 5:20-cv-01046-DMG-KK Document 1 Filed 05/18/20 Page 7 of 7 Page ID #:7



 1
 2
                                         Respectfully submitted,
 3
 4
       DATED: 5-18-20                    By: /s/ Amy Lynn Bennecoff Ginsburg
 5                                       Amy Lynn Bennecoff Ginsburg, Esq.
 6                                       (275805)
                                         Kimmel & Silverman, P.C.
 7                                       30 East Butler Pike
                                         Ambler, PA 19002
 8                                       Telephone: (215) 540-8888
 9                                       Facsimile (877) 600-2112
                                         Email: aginsburg@creditlaw.com
10                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                    -7-
28                           PLAINTIFF’S COMPLAINT
